Citation Nr: 9902062	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-33 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri denying the veteran's claim of entitlement to 
service connection for PTSD.

Additionally, at the veterans February 1998 hearing, he 
raised the issue of entitlement to service connection for a 
"nervous condition.  The RO did mention this claim in the 
Supplemental Statement of Case, issued in October 1998, 
however, the RO did not provide a decision on the claim.  As 
this claim has not been decided by the RO, it is referred to 
the RO for initial development and adjudication.


FINDINGS OF FACT

The veteran has not been diagnosed with PTSD.


CONCLUSION OF LAW

The veterans claim of entitlement to service connection for 
PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
PTSD, primarily as a result of exposure to some sort of gas 
while in service.  The law provides that a veteran is 
entitled to service connection for a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (199).  However, as an initial 
matter, the Board must determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. § 
5107(a).  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own. 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive, it must be 
accompanied by supporting evidence. Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

To establish that a claim for service connection for PTSD is 
well grounded, a veteran must present medical evidence 
establishing a clear diagnosis of PTSD; credible, supporting 
evidence that a claimed in-service stressor actually 
occurred; and a link, established by medical evidence, 
between the veterans current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (1997); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  At a minimum, a clear 
diagnosis should be an unequivocal medical opinion of a 
current PSTD diagnosis.  Id. at 140.
 
In this case, the veteran asserts that he developed PTSD as a 
result of exposure to some sort of gas while in basic 
training.  Specifically, he asserts that he was issued gear, 
including a mask, poncho and canteen which were somehow 
contaminated with gas and caused him to feel a heated 
substance explode inside his body, arms, leg, neck and head.

A review of the veterans service medical records discloses 
no complaint, diagnosis or treatment of a psychological 
disorder while in service.  The veterans mental status was 
specifically evaluated at separation.  The examiner found the 
veterans behavior to be normal, that he was fully alert and 
oriented, that his mood was level, he had clear thinking 
processes, normal thought content, and good memory.  In 
short, the service medical records show no psychological 
problems evident in service or at separation.

Since separation, the veteran has sought treatment at VA 
medical centers for ongoing psychological problems.  He was 
hospitalized from August to November 1993 for chronic 
paranoid schizophrenia with acute exacerbation.  He was not 
diagnosed with PTSD.  His disorder was managed with 
medication and he was followed after the hospitalization on 
an outpatient basis.  

Outpatient treatment records from January 1996 to February 
1998 show that the veteran was diagnosed with paranoid 
schizophrenia and personality disorder.  Generally, the 
records show that the veteran symptoms were managed by 
compliance with medication, although his symptoms did 
increase in January 1996.  

The veteran has also submitted evidence from monthly mental 
health evaluations from Dixon Correctional Center that cover 
February 1991 to June 1993.  The veteran here was repeatedly 
diagnosed with schizophrenia which, although some bizarre 
behavior and violence was reported, was mostly managed by 
medication.  Also, the examiner noted in January 1993 that 
the veteran did have several symptoms of PTSD but that the 
veteran also tended to agree quite often with what [the 
examiner] was saying without giving in detail specific 
examples.  Thereafter, the examiner did not diagnose the 
veteran with PTSD, he merely made a notation to rule out 
PTSD.

The veteran has not been diagnosed with PTSD.  As mentioned 
above, the regulatory provisions relating to PTSD require a 
clear, unequivocal diagnosis of PTSD.  In this regard, the 
Board notes that the evaluation that recommends to rule out 
PTSD is not a diagnosis of the disorder.  As the evidence 
has failed to establish the first criterion for a claim of 
entitlement to service connection for PTSD, this claim must 
be denied.  

The veteran himself has claimed that he has PTSD.  However, 
the Board notes that where the issue is one of medical 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet.App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1991).  Since 
the record does not indicate that the veteran possesses the 
medical training and expertise necessary to render a 
diagnosis of the PTSD, his lay statements alone cannot serve 
as a sufficient predicate upon which to find his claim for 
service connection to be well grounded.  See Heuer v. Brown, 
7 Vet.App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993)).

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veterans claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995). The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why the current claim has 
been denied.  Id.


ORDER

Absent a well-grounded claim, the veterans entitlement to 
service connection for PTSD is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
